Opinion by
Mb. Justice Thompson,
The failure of appellants to supply proper appliances with which to do the work and to give proper instructions to appellee, alleged to be inexperienced as to the use of machinery, were the grounds of negligence upon which appellee based his right to recover. The accident occurred in appellants’ gristmill and in its second story, in which were located a buckwheat shucker and a cornmeal bolt, run by a power shaft. The former placed above the latter, was run by a pulley attached to the end of its shaft by a belt extending from that pulley, to another, on the power shaft. These belts started side by side from the power shaft, but diverging', the buckwheat shucker belt ran horizontal while the cornmeal bolt belt ran somewhat beneath the shucker belt. In throwing off this latter belt the accident resulting in the injury to appellee occurred. In describing how it occurred, he testified that he got upon a step ladder, taking a stick about three feet in length and with it threw the *570belt off tbe line shaft. That at the time the other end of the belt also came off the pulley there, and it fell upon the underlying belt which ran the cornmeal bolt; this latter belt running with great rapidity caught the falling one, threw it back upon the power shafting and winding around the hand and arm of appellee drove them against the shafting and broke his arm. The throwing off the belt in the manner indicated and its falling upon an exposed and rapidly moving belt lying beneath, caused the accident and necessarily in determining the question of negligence on the part of the appellant, the initial question was whether the appliances furnished, were such as were in ordinary use in mills such as that of appellants.
On the part of the appellee the proofs were that the appliances used ordinarily in such mills were shifters and guarded belts, and on the part of appellants that those used in this mill were such as were customary and ordinarily used. The question, therefore, was one of fact and for the jury to determine. The learned trial judge said:
“ So you have one set of witnesses who testify that in the ordinary mills of this character, the method of removing the belts from the pulleys is by the use of a stick. If this is correct, then the plaintiff is not entitled to recover. If you find the contrary to be true, and that in ordinary mills, the general usage is to have a shifter to throw the belt off the pulley, and to have guards between moving belts, then the plaintiff is entitled to recover, because it was the duty of the defendant to furnish the plaintiff with the ordinary safe appliances.”
These instructions are fully sustained by Ross v. Walker, 139 Pa. 42, and Ricks v. Flynn, 196 Pa. 263. The learned trial judge was not guilty of error in so submitting this question of fact to the jury nor was he so in that part of his charge which related to the instructions required by law to be given to appellee as he was inexperienced and needed instructions.
As to his inexperience his testimony shows that he had been employed by the appellants in their mill as a driver of a wagon for the delivery of goods, subsequently as a common laborer and later as an employee in packing flour, filling flour sacks and delivering flour and feed. These employments do not import knowledge of machinery or of its operation or information as to the danger incident to the use of machinery. *571He testifies tliat he had no experience running machinery and had never run buckwheat burrs or a buckwheat shucker. If the danger of the work about the belts and machinery was not obvious, his inexperience thus shown, cast upon appellants the duty of giving him proper instructions. Such danger was not clearly obvious. It appears that one of his employers inquired why he had not thrown off the belt and he replied that he was going to get the head miller to come and see what was the matter with it and his employer’s reply was that be did not think anything was the matter with it. He also told him that in ease of difficulty to call upon the head miller who had charge of the general machinery and to do whatever he directed him to do. He sought the head miller and requested him to look at the buckwheat shucker belt and he directed him to throw it off. As the danger was not so obvious as to justify him in refusing to do the work in question, he was fully warranted in obeying the order, but in doing so he was entitled to proper instructions in view of the character of the appliances. His testimony shows that neither the member of the appellant firm who was in charge of the mill, or the head miller referred to gave him any instructions whatever and accordingly, standing upon a step ladder with a stick he threw the belt off and the result was the accident.
The learned trial judge left to the jury the determination of the questions of appellee’s experience and the sufficiency of the instructions, in view of the character of the appliances used. These questions were peculiarly within the province of the jury. The duty of an employer is to provide an employee a safe place in which to work and to furnish him with suitable appliances and if inexperienced, to make known to him any danger peculiar to their use. This is well settled and needs no iteration of authority to establish it: Doyle v. Pittsburg Waste Company, 204 Pa. 618.
Appellee’s injury was the probable and natural result of appellants’ negligence. Its cause was a connected one and the chain establishing the proximate cause was unbroken.
The judgment is affirmed.